FILED
                             NOT FOR PUBLICATION                              DEC 17 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


VINCENT U. SOLOMON,                              No. 14-16673

                Plaintiff - Appellant,           D.C. No. 1:12-cv-00056-GSA

 v.
                                                 MEMORANDUM*
TATE; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding**

                            Submitted December 9, 2015***

Before:         WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Vincent U. Solomon, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Solomon consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Solomon’s Eighth Amendment claim

because Solomon failed to allege facts sufficient to show that defendants were

deliberately indifferent to his serious dental needs. See Toguchi v. Chung, 391

F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent

only if he or she knows of and disregards an excessive risk to inmate health; a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We reject Solomon’s contentions regarding judicial bias.

      Solomon’s request for appointment of counsel, set forth in his opening brief,

is denied.

      AFFIRMED.




                                           2                                      14-16673